Citation Nr: 1428075	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-24 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for disorder of both arms manifested by involuntary movements and pain with sleep impairment, to include organic nerve disease or peripheral neuropathy, as a result of exposure to herbicides or nerve gas.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and S.M. (a.k.a. A.S.M.)


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from January 1960 to March 1962, and from June 1962 to April 1980, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in Reno, Nevada.  

The Veteran also initially appealed from the denial of service connection for a bilateral leg disorder in this rating decision; however, service connection for restless leg syndrome was granted in an August 2012, which constitutes a full grant of that disability sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Therefore, only the issue of service connection for a bilateral arm disorder remains on appeal.

The Veteran and S.M. testified before the undersigned at a hearing at the RO (Board hearing) in March 2013; a hearing transcript is of record.  There is a paper claims file and paperless claims file with pertinent records in Virtual VA; there are currently no records in Veterans Benefit Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2012, with addendum responses also in August 2012.  The examiner stated that there were no current upper extremity symptoms or findings, and the Veteran did not express a claim of nerve disease in both arms.  The AOJ denied the claim due, in part, to lack of a current disability.  However, the VA examination is inadequate, as it did not consider all pertinent evidence and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In particular, the initial examination report noted the Veteran's complaints of problems with the arms sometimes at night.  More importantly, the examiner does not appear to have considered numerous lay reports in the file concerning the nature and timing of the Veteran's symptoms in the arms.  This competent lay evidence must be considered in determining whether there is a current diagnosis, and the etiology of any such disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

More specifically, the Veteran contends that he has a current disability primarily manifested by involuntary movements of the arms while asleep at night, which others have observed in the past and currently.  The Veteran has reported that fellow service members told him in 1961 and 1962 that he moved his arms (and legs) while asleep, although the Veteran did not realize it was happening.  He also states that his past wives and current partner observed this.  See, e.g., March 2013 statement; Board hearing transcript (at p.10, contained in Virtual VA).

In several statements and during the DRO and Board hearings, the Veteran's current partner (S.M., a.k.a. A.S.M.) testified to observing his involuntary arm movements while he was asleep beside her since 2005.  She also indicated that the Veteran's arms or hands now shake during the day as well.   See, e.g., id. (at pp.5-7).  It is unclear whether S.M. is married to the Veteran, as the Veteran has referred to her as his wife, but she stated that they married in 2006 and divorced shortly thereafter, although they have remained partners and continued living together.  See, e.g., March 2013 statement from S.M.  

The Veteran and S.M. believe that his current bilateral arm symptoms are due to exposure to a nerve agent via medical testing during service in December 1960 and June 1961, which was formerly classified, or to his presumed exposure to Agent Orange during service in Vietnam through December 1970.  The medical testing with nerve agent was confirmed by VA in July 2007.  Service connection was granted for restless leg syndrome as a result of such exposure based on a positive medical opinion by an August 2012 VA examiner.  The examiner reasoned, in part, that the Veteran reported symptoms in the legs beginning after the nerve agent exposure and the medical evidence showed a diagnosis of restless leg syndrome.  

In a December 2006 private record, Dr. Dalton noted complaints of neuralgic pains in the arms (and legs) since the Veteran was exposed to a nerve agent during service, along with recent complaints of numbness and tingling in the left hand.  An EMG study was conducted on the legs and left arm, but not the right arm, at that time.  Although there was no evidence of peripheral neuropathy in the legs, Dr. Dalton diagnosed restless leg syndrome; there was evidence of ulnar neuropathy affecting the left elbow.  There are very few references to possible neurologic symptoms in the arms in medical records before or after that time.  Non-VA records from 2001 to 2003 include references to problems in the arms and hands, including tingling in 2001, as well as treatment for disorders of the shoulders and cervical spine.  A May 2012 VA treatment record (contained in Virtual VA) indicates that an EMG/NCV was requested for the legs, but not for the arms.  Nevertheless, the competent lay evidence from the Veteran and S.M. as to the nature of his timing of his symptoms may not be rejected to solely to a lack of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Consequently, a new VA examination should be provided to clarify the nature and any underlying diagnosis for the Veteran's complaints affecting the arms, and whether the current disability is related to service, to include exposure to nerve agent in 1960 and 1961 or to herbicides while in Vietnam through December 1970.  The Board notes that presumptive service connection may be granted for peripheral neuropathy based on presumed herbicide exposure in Vietnam, and for organic nerve disease as a chronic disability, provided certain conditions are met.  See 38 C.F.R. §§ 3.307, 3.309 (2013); 78 Fed. Reg. 54,763 (Sept. 6, 2013). 

Additionally, it is unclear if there are pertinent, outstanding records from the Social Security Administration (SSA).  A March 2008 printout indicates the Veteran had a disability onset date of October 1985, and a start date for SMI benefits of May 2004, when the Veteran would have been 65 years old.  The current benefits appear to be age-related; however, it does not appear that attempts were made to obtain any possibly outstanding medical records pertaining to his SSA disability benefits, and there is no confirmation of record that any such records are no longer available, or are not pertinent to the claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any medical records associated with the Veteran's prior SSA disability benefits.  If any such records are not available, this should be documented in the claims file, and the Veteran should be offered an opportunity to provide them.

2.  Thereafter, schedule a VA examination to determine the nature and etiology of any disability of the arms, manifested primarily by involuntary arm movements while asleep.  The entire claims file (including access to all records in electronic form) should be made available for review, and such review should be noted in the examiner's report.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

(a)  Identify any current disability of the Veteran's arms, manifested primarily by involuntary movements while asleep, with more recent symptoms while awake.  Is there organic nerve disease or peripheral neuropathy?  

(b)  Is it at least as likely as not (probability of 50 percent or more) that any such currently diagnosed disability of the arms was incurred due to or aggravated as a result of the Veteran's exposure to nerve agent from medical testing during service in 1960 and 1961?  

(c)  If not due to such nerve agent, is it at least as likely as not that any currently diagnosed peripheral neuropathy of the arms manifested to a compensable degree within one year after the Veteran's last presumed exposure to herbicides in Vietnam (by December 1971)?  

(d)  Alternatively, is it at least as likely as not that any current organic nerve disease affecting the arms manifested to a compensable degree within one year after the Veteran's discharge from active duty (by April 1981)?  

(e)  If not, is it at least as likely as not that any currently diagnosed disability affecting the arms was otherwise directly incurred or aggravated by the Veteran's service?  

In responding to all of the above, the examiner must provide a complete rationale for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

The examiner should consider the lay reports and all pertinent medical evidence.  If the examiner chooses to reject the statements by the Veteran and S.M. regarding the nature and timing of his symptoms, a reason must be provided, which cannot be based solely on a lack of corroborating medical evidence.

3.   If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

